      Case 3:20-cv-00482-RNC Document 72 Filed 04/06/21 Page 1 of 4



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

ERIC M. BEAVIN, ADMINISTRATOR      :
OF THE ESTATE OF ANNETTE
BLAZIN-BEAVIN, ET AL.,

          Plaintiffs,              :

v.                                 :     CASE NO. 3:20-cv-482(RNC)

WILLIAM W. BACKUS HOSPITAL,        :
ET AL.,

          Defendants.              :

                           RULING AND ORDER

     On December 23, 2019, plaintiffs brought this action in

Connecticut Superior Court against numerous defendants alleging

claims for wrongful death and medical malpractice arising from

the death of Annette Blazin-Beavin on August 29, 2018.         On April

10, 2020, the United States removed the action to this Court on

the ground that certain treatment provided to Ms. Blazin-Bevin

by two of the defendants – United Community and Family Services,

Inc. (“UCFS”) and Geetha R. Swamy Iyah, M.D. – fell within the

purview of the Federal Tort Claims Act, 28 U.S.C. § 2671, et

seq., pursuant to the Federally Supported Health Centers

Assistance Act, 42 U.S.C. § 233(g)-(n).       At the time of the

removal, the United States asked to be substituted as the proper

defendant in place of UCFS for acts and omissions by UCFS

occurring between June 3, 2016 and August 29, 2018, and as the

proper defendant for acts and omissions by Dr. Iyah occurring

                                   1
         Case 3:20-cv-00482-RNC Document 72 Filed 04/06/21 Page 2 of 4



between June 3, 2016 and August 30, 2017.          The United States

also moved pursuant to Federal Rule of Civil Procedure 12(b)(1)

to dismiss any claims based on such acts and omissions on the

ground that such claims constitute claims against the United

States under the FTCA and plaintiffs failed to exhaust

administrative remedies under the FTCA before filing this suit

in state court.      The motion has been briefed and argued.         I

agree that subject matter jurisdiction is lacking and therefore

grant the Rule 12(b)(1) motion to dismiss without prejudice. 1

     The FTCA requires that a claimant exhaust administrative

remedies before filing a complaint in federal district court.

This requirement “is jurisdictional and cannot be waived.”

Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76,

82 (2d Cir. 2005); see also Rosario v. Brennan, 197 F. Supp. 3d

406, 411-12 (D. Conn. 2016).        The requirement governs all FTCA

suits, including suits removed to federal court from state

court.    Celestine, 403 F.3d at 82 (rejecting argument that

FTCA’s exhaustion requirement should be eased when a suit is

originally brought in state court against a defendant who is not

readily identified as a federal employee).



1 The United States also moves pursuant to Rule 12(b)(6) to
dismiss the claims against it on the ground that they are time-
barred under the FTCA’s two-year limitations period. Because
subject matter jurisdiction is lacking, the Rule 12(b)(6) motion
will not be addressed at this time.
                                      2
      Case 3:20-cv-00482-RNC Document 72 Filed 04/06/21 Page 3 of 4



     To exhaust administrative remedies, a plaintiff must

present a claim to the appropriate federal agency within two

years of the claim’s accrual, 28 U.S.C. § 2401, and the agency

must then make a final denial of the claim, id. § 2675(a).             If

the agency fails to make a final disposition of the claim within

six months, the claim may then be filed in federal court.             Id.

     A suit initiated before a plaintiff exhausts administrative

remedies must be dismissed for lack of subject matter

jurisdiction.   See Celestine, 403 F.3d at 84.       If a claimant

initiates a suit before exhausting administrative remedies, but

subsequently exhausts those remedies while the suit is pending,

dismissal of the suit is still mandatory.       See McNeil v. United

States, 508 U.S. 106, 107, 111 (1993) (rejecting argument that,

as long as no substantial progress has been made in the

litigation by the time a claimant exhausts administrative

remedies, dismissal is not required); accord Mayes v. United

States, No. 15 CIV. 7155 (KPF), 2018 WL 1274029, at *12

(S.D.N.Y. Mar. 5, 2018), reconsideration denied, No. 15 CIV.

7155 (KPF), 2018 WL 9988323 (S.D.N.Y. Aug. 3, 2018), and aff'd,

790 F. App'x 338 (2d Cir. 2020).

     It is undisputed that plaintiffs did not file an

administrative claim until January 13, 2020, approximately three

weeks after this suit was filed in state court.        The lack of a

decision by the Department of Human Services within six months

                                   3
      Case 3:20-cv-00482-RNC Document 72 Filed 04/06/21 Page 4 of 4



of the filing of the administrative complaint would have

sufficed to exhaust plaintiffs’ administrative remedies had six

months passed before plaintiffs filed suit.        See 28 U.S.C.

§2675(a).   However, Celestine and McNeil together require that

this suit be dismissed because passage of six months without a

final agency decision serves to exhaust administrative remedies

only if it occurs before suit is commenced.

     Accordingly, the motion to dismiss is granted without

prejudice and the action is dismissed for lack of subject matter

jurisdiction.   The clerk may enter judgment and close the case.

     So ordered this 6th day of April 2021.


                                       _____/s/ RNC______________
                                            Robert N. Chatigny
                                       United States District Judge




                                   4
